DETAILED ACTION
This communication is in response to the amendment filed 5/30/22 in which claims 21 and 31 were amended. Claims 21-27, 30-37, and 40 are pending. Claims 28, 29, 38, and 39 were previously canceled
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues:
Hirsch determines whether the site was updated or not and updates to reflect any changes. He does not have access to "collected "BI" where the BI is "collected editing history of components of said website and usage information of said AGWBS for said website" as recited in claim 21 with similar language in claim 31 and discussed in paragraph 159 of the Specification: 
Site usage analyzer 370 may analyze the pattern of use from the collected BI information stored in UDB 120. The pattern may be from editing sessions of the website through WBS server 110 or of previous editing sessions of the app through app editor 350 by the designer or website usage by end-users. Site usage analyzer 370 may also analyze the site's back-end information access through the back-end elements manager 400 or stored in the ODB 125. For example, website usage analyzer 370 may determine that three specific product categories are used in an e-shop much more frequently than any other product category, and may, as a result, select the appropriate product category selection widget for the app to display these categories prominently. 
Moreover, because Hirsch does not have access to collected editing history or site usage information, Hirsch needs a "synching feature" as recited in col 8, lines 50 54:
After a user has finished creating or updating an initial version of the application, the user may utilize a synching feature that facilitates the automatic updating of an application in response to detecting updates on a website or web page. 
The present invention generates the app according to collected BI while Hirsch performs his synching AFTER generating the app and without access to the process, any editing performed and usage information. Hirsch is silent - "a site usage analyzer to analyze collected BI ... editing history of components of said website" (emphasis added) and "an app previewer to display a preview version of at least one main screen of said app ... according to ... the output of said site usage analyzer" to recited in claim 21 with similar language in claim 31.
Applicant’s arguments have been fully considered. Hirsch is now remapped to teach the argued limitations. Specifically, Hirsch teaches using a site map file and associated metadata to obtain information related to past changes to the website and using that information to determine which web pages to convert. See column 13, lines 4-15. Further, Hirsch teaches that webpages comprising input forms (e.g., which are often found on a contact page) may be incorporated into the generated mobile application. See column 15, lines 29-44. Further clarification of the amended features to distinguish over Hirsch may expedite prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 21 recites that the app previewer comprises a field content determiner to provide data for fields of user interface elements of said at least one main screen according to the output of the site usage analyzer. The specification does not specifically describe how the output of the site usage analyzer is used to provide data for fields of the user interface elements. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 25, 26, 31, 32, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirsch (US 8,788,935 B1; patented Jul. 22, 2014).
Regarding claim 21, Hirsch discloses [a] system comprising: (Hirsch, FIG. 2, illustrates a detailed view of a system (column 11, lines 66, 67)
at least one computer hardware device; (Hirsch, FIG. 2, processor and memory of the system)
an application generating website building system (AGWBS) running on said at least one computer hardware device for converting a website to an application (app) which operates on a mobile device, the AGWBS comprising: ((AGWBS (and its components) is interpreted as software for purposes of 35 U.S.C. 112(f) analysis) Hirsch, FIG. 2, illustrates the system includes an application builder stored on the storage device and executed by the processor; Hirsch, column 10, lines 24-30, teaches the application builder analyzes website content associated with a website to create an application)
at least one database storing at least a plurality of per-vertical base apps, wherein a per-vertical base app is per one type of business pertaining to said website; (Hirsch, FIG. 2, illustrates the system includes a set of build tools stored on the storage device as part of the application builder; Hirsch, column 17, lines 10-39, teaches the build tools include application templates that may be customized by the user for designing the application, e.g., a user may select an application template for creating an application for a particular type of business (e.g., restaurant, law firm, accounting, construction company, etc.); an application template for a law firm may include preassembled modules)
an application generator to generate an initial extended application content file (XACF) storing application related information for said website according to an analysis of said website; (Hirsch, column 7, lines 45-63, teaches the website content is utilized to create an initial application in a generic application format (e.g., a generic format which includes a listing of the application features; Hirsch, column 13, line 53-column 14, line 37, teaches a website analyzer analyzes the website content to detect website features and incorporates them into the initial application that is being generated)
said application generator comprising: a site usage analyzer to analyze collected BI (business information) for said website; wherein said collected BI at least comprises collected editing history of components of said website and usage information of said AGWBS for said website; and (Hirsch, column 13, lines 4-15, teaches using a site map file that lists the names and URLs for a website along with additional metadata about each URL (e.g., when it was last updated, how often it usually changes, the names or titles of a web page, and how important it is relative to other URLs in the site) to determine the web pages that are to be converted into modules for the application)
an app previewer to display a preview version of at least one main screen of said app at least according to said XACF for a stage of said converting by said AGWBS, said app previewer further comprising a field content determiner to provide data for fields of user interface elements of said at least one main screen according to the output of said site usage analyzer (Hirsch, column 13, lines 4-15, teaches that the metadata from the site map file (including information e.g., when it was last updated, how often it usually changes, the names or titles of a web page, and how important it is relative to other URLs in the site) is used to determine the web pages that are to be converted into modules for the application; Hirsch, column 15, lines 29-44, teaches that input forms (e.g., which are often found on a contact page of a website or on a survey page of a website) are incorporated into an application and thus may be selected based on the site map file information; Hirsch, FIG. 3B, column 18, lines 36-54, teaches an interface that includes a page detail window and a simulation window; the simulation window illustrates how the application being created will appear and function when the application is installed on a target device; the page detail window provides a list of buttons (i.e., About Us, Contact, Photo Gallery) each of which is associated with a particular application module that has been created for the application; Hirsch, column 18, line 55 – column 19, line 12, teaches that if the user clicks on the About Us Button, the user is presented with a form (e.g., which includes text boxes, radio buttons, check boxes, etc.) that permit the user to edit the text and images displayed; Hirsch, FIG. 3C, column 19, line 34-column 20, line 56, teaches the contact page includes contact details (e.g., street address, email address, etc.) for the construction company; the variable associated with the display text is populated with contact information that was displayed on the web page of the company and is obtained by utilizing the rule set to detect the text that is displayed on the web page).

Regarding claim 22, Hirsch discloses the invention of claim 21 as discussed above. Hirsch further discloses also comprising at least one simulation server to concurrently execute a plurality of XACFs for said app previewer (Hirsch, column 10, lines 4-13, teaches the app building server is used to create the application and includes the app builder that provides the build tools, including design tools to design the appearance and functionality of the application).

Regarding claim 26, Hirsch discloses the invention of claim 21 as discussed above. Hirsch further discloses wherein said data for fields of user interface elements is real data extracted from said at least one database (Hirsch, column 18, line 55 – column 19, line 12, teaches that if the user clicks on the About Us Button, the user is presented with a form (e.g., which includes text boxes, radio buttons, check boxes, etc.) that permit the user to edit the text and images displayed; Hirsch, FIG. 3C, column 19, line 34-column 20, line 56, teaches the contact page includes contact details (e.g., street address, email address, etc.) for the construction company; the variable associated with the display text is populated with contact information that was displayed on the web page of the company and is obtained by utilizing the rule set to detect the text that is displayed on the web page).

Regarding claim 31, Hirsch discloses [a] method for converting a website to an application (app) which operates on a mobile device, the method comprising: 
storing in at least one database at least a plurality of per-vertical base apps, wherein a per-vertical base app is per one type of business and business information (BI) pertaining to said website; (Hirsch, FIG. 2, illustrates the system includes a set of build tools stored on the storage device as part of the application builder; Hirsch, column 17, lines 10-39, teaches the build tools include application templates that may be customized by the user for designing the application, e.g., a user may select an application template for creating an application for a particular type of business (e.g., restaurant, law firm, accounting, construction company, etc.); an application template for a law firm may include preassembled modules)
generating an initial extended application content file (XACF) storing application related information for said website according to an analysis of said website, (Hirsch, column 7, lines 45-63, teaches the website content is utilized to create an initial application in a generic application format (e.g., a generic format which includes a listing of the application features; Hirsch, column 13, line 53-column 14, line 37, teaches a website analyzer analyzes the website content to detect website features and incorporates them into the initial application that is being generated) said generating comprising: analyzing collected BI (business information) for said website; wherein said collected BI at least comprises collected editing history of components of said website and usage information of said AGWBS for said website; and (Hirsch, column 13, lines 4-15, teaches using a site map file that lists the names and URLs for a website along with additional metadata about each URL (e.g., when it was last updated, how often it usually changes, the names or titles of a web page, and how important it is relative to other URLs in the site) to determine the web pages that are to be converted into modules for the application)
displaying a preview version of at least one main screen of said app for a stage of said converting, said displaying further comprising providing data for fields of user interface elements of said at least one main screen according to said analyzing collected BI (Hirsch, column 13, lines 4-15, teaches that the metadata from the site map file (including information e.g., when it was last updated, how often it usually changes, the names or titles of a web page, and how important it is relative to other URLs in the site) is used to determine the web pages that are to be converted into modules for the application; Hirsch, column 15, lines 29-44, teaches that input forms (e.g., which are often found on a contact page of a website or on a survey page of a website) are incorporated into an application and thus may be selected based on the site map file information; Hirsch, FIG. 3B, column 18, lines 36-54, teaches an interface that includes a page detail window and a simulation window; the simulation window illustrates how the application being created will appear and function when the application is installed on a target device; the page detail window provides a list of buttons (i.e., About Us, Contact, Photo Gallery) each of which is associated with a particular application module that has been created for the application; Hirsch, column 18, line 55 – column 19, line 12, teaches that if the user clicks on the About Us Button, the user is presented with a form (e.g., which includes text boxes, radio buttons, check boxes, etc.) that permit the user to edit the text and images displayed; Hirsch, FIG. 3C, column 19, line 34-column 20, line 56, teaches the contact page includes contact details (e.g., street address, email address, etc.) for the construction company; the variable associated with the display text is populated with contact information that was displayed on the web page of the company and is obtained by utilizing the rule set to detect the text that is displayed on the web page).

Regarding claim 32, Hirsch discloses the invention of claim 31 as discussed above. Hirsch further discloses also comprising executing a plurality of XACFs on at least one simulation server for said displaying (Hirsch, column 10, lines 4-13, teaches the app building server is used to create the application and includes the app builder that provides the build tools, including design tools to design the appearance and functionality of the application).

Regarding claim 36, Hirsch discloses the invention of claim 31 as discussed above. Hirsch further discloses wherein said data for fields of user interface elements is real data extracted from said at least one database (Hirsch, column 18, line 55 – column 19, line 12, teaches that if the user clicks on the About Us Button, the user is presented with a form (e.g., which includes text boxes, radio buttons, check boxes, etc.) that permit the user to edit the text and images displayed; Hirsch, FIG. 3C, column 19, line 34-column 20, line 56, teaches the contact page includes contact details (e.g., street address, email address, etc.) for the construction company; the variable associated with the display text is populated with contact information that was displayed on the web page of the company and is obtained by utilizing the rule set to detect the text that is displayed on the web page).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 22 and 32 above, and further in view of Hashmi (CA 2,817,554 A1; published Dec. 1, 2013).
Regarding claim 23, Hirsch discloses the invention of claim 22 as discussed above. Hirsch further discloses Hirsch, column 10, lines 4-13, teaches the app building server is used to create the application and includes the app builder that provides the build tools, including design tools to design the appearance and functionality of the application. Yet, Hirsch does not expressly disclose wherein said at least one simulation server is on at least one of a software simulation cloud, a device farm cloud and a server-adapted common app engine cloud. However, Hashmi, Abstract, teaches an apparatus for a mobile content management system that has interactive features to enable creation of mobile websites where the mobile content management system software is cloud-based. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Hashmi to implement the application builder software on a cloud platform. Doing so would enable delivering the application building software to users on a SaaS (Software as a Service) platform (Hashmi).
Claim 33 is a method claim corresponding to claim 23 and is similarly rejected.

Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 22 and 32 above, and further in view of Watanabe (US 2011/0287750 A1; published Nov. 24, 2011).
Regarding claim 24, Hirsch discloses the invention of claim 22 as discussed above. Hirsch further discloses Hirsch, FIG. 3B, column 18, lines 36-54, teaches an interface that includes a page detail window and a simulation window; the simulation window illustrates how the application being created will appear and function when the application is installed on a target device. Yet, Hirsch does not disclose wherein said at least one simulation server creates preliminary app screenshots to use as said data for said fields. However, Watanabe, Abstract, paragraph 18, teaches rendering a webpage from the content information and generating a page image corresponding to the web page by converting the web page into image data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Watanabe to convert the application into image data. Doing so would enable a browse of content of the web page as the page image on a mobile device (Watanabe, paragraph 18).
Claim 34 is a method claim corresponding to claim 24 and is similarly rejected.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 21 and 31 above, and further in view of Chitnis (US 2009/0210419 A1; published Aug. 20, 2009).
Regarding claim 25, Hirsch discloses the invention of claim 21 as discussed above. Hirsch further discloses also comprising a main screen determiner to determine a number of main screens of said app to use for said display ([Specification (paragraph 23) describes “main screen determiner” as included within the application generator (“AGWBS”) and, therefore, “main screen determiner” is also interpreted as software]. Hirsch, column 12, line 58-column 13, line 15, teaches a site map reader determines the application modules that are to be created for an application using the content from the website; each module is associated with a particular web page that is populated with website features included on the associated web page). Yet, Hirsch does not expressly disclose that it determines a main screen by using screen score analysis and ranking. However, Chitnis, Abstract, teaches using machine learning to automatically discover home pages on the Internet by determining a model score for each candidate match, and determining a match from among the candidate matches according to the scores. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to determine a main page of the application based on analyzing the scores of candidate matches to a home page of the website. Doing so would enable extracting features from the relevant pages of the website.
Claim 35 is a method claim corresponding to claim 25 and is similarly rejected.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 22 and 32 above, and further in view of Zhao (US 2015/0081764 A1; published Mar. 19, 2015).
Regarding claim 27, Hirsch discloses the invention of claim 22 as discussed above. Hirsch further discloses Hirsch, column 10, lines 4-13, teaches the app building server is used to create the application and includes the app builder that provides the build tools, including design tools to design the appearance and functionality of the application. Yet, Hirsch does not expressly disclose wherein said at least one simulation server multiplexes simulator instances using a single simulator instance for multiple users. However, Zhao, paragraph 24, 84, teaches a mobile app server including virtual machines to execute mobile apps on a mobile OS simulator, each mobile app server includes a native server OS and multiple M mobile apps sessions in which an instance of a native mobile app is executed on a virtual machine. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Zhao to allow the app building server to simulate multiple mobile app instances. Doing so would enable simulating not only the mobile app but also the native environment (Zhao, paragraph 12).
Claim 37 is a method claim corresponding to claim 27 and is similarly rejected.

Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch as applied to claims 21 and 31 above, and further in view of Duda (US 2013/0263098 A1; published Oct. 3, 2013).
Regarding claim 30, Hirsch, in view of Hashmi, discloses the invention of claim 21 as discussed above. Hirsch, column 18, lines 36-54, teaches that the interface includes a simulation window that illustrates how the application being created will appear and function when the application is downloaded and installed on a target client device. Yet, Hirsch does not expressly disclose further comprising said app previewer to create a data file describing user interface widgets and elements used in said app and to provide an emulation of a version of a user interface widget for a mobile operating system ([Specification (paragraph 24) describes “app previewer” as included within the application generator (“AGWBS”) and, therefore, “app previewer” is also interpreted as software].). However, Duda teaches a system for testing of mobile websites using a mobile device emulator that allows the user to select the device and operating system (see paragraph 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirsch to incorporate the teachings of Duda to provide an emulated view of the application being created. Doing so would enable the user to be able to see the operation of the mobile application on numerous device platforms without having to obtain each of the devices and load the website into each device individually (Duda, paragraph 5).
Claim 40 is a method claim corresponding to claim 30 and is similarly rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178